     Case 3:20-cv-00667-RFB-WGC Document 5 Filed 01/28/21 Page 1 of 4



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     NOBLE WILLIAMS,                                       Case No. 3:20-cv-00667-RFB-WGC
4                                             Plaintiff                     ORDER
5            v.
6     C. DANIELS, et al.,
7                                         Defendants
8
     I.     DISCUSSION
9
10          On December 7, 2020, this Court ordered Plaintiff to file a fully complete

11   application to proceed in forma pauperis or pay the full $402 filing fee on or before
12   February 2, 2021. (ECF No. 3). On January 25, 2021, Plaintiff filed a motion for extension
13
     of time to file a fully complete application to proceed in forma pauperis because he had
14
     not yet received his financial certificate from the NDOC. (ECF No. 4 ). In his motion for
15
16   extension of time, Plaintiff states that the delay is due to inmate banking taking three to

17   four weeks or longer to return financial certificates to inmates. The Court notes that while
18   Plaintiff’s motion does not indicate when he requested the financial certificate, the Court’s
19
     December 7, 2020 order provided Plaintiff a full 60 days for Plaintiff to obtain the
20
     documentation. The Court will grant Plaintiff this one-time extension. Plaintiff shall file a
21
22   fully complete application to proceed in forma pauperis or pay the full $402 filing fee on

23   or before February 16, 2021. Absent unusual circumstances, no further extensions will
24   be granted.
25
            In the event Plaintiff is having difficulty obtaining his financial certificate and inmate
26
     account statement from prison officials, Plaintiff shall file an affidavit in this case detailing
27
28   when he requested the documents following the Court’s December 7, 2020 order, who
     Case 3:20-cv-00667-RFB-WGC Document 5 Filed 01/28/21 Page 2 of 4



1    he spoke to about the status of the documents, who he followed up with after he did not
2    receive the documents, and their responses. In other words, if Plaintiff is unable to
3
     acquire the necessary documents from prison officials, after making Immediate efforts to
4
     do so following receipt of this Court's order dated December 7, 2020, he must provide the
5
6    Court with an affidavit, signed under the penalty of perjury, that demonstrates he has

7    done all that he could to acquire the documents by the Court’s deadline of February 16,
8    2021. Plaintiff’s affidavit should include dates of his requests, dates of his follow-up
9
     requests, names of the prison officials that he spoke to about the matter, and their
10
     responses.    If Plaintiff’s affidavit demonstrates that he immediately did all that was
11
12   possible to acquire the documents, the Court will consider his application to proceed in

13   forma pauperis complete. 1
14          If Plaintiff does not file a fully complete application to proceed in forma pauperis
15
     with all three required documents, or the first three pages of the application to proceed in
16
     forma pauperis and an affidavit detailing the efforts he took to acquire his financial
17
18   certificate and inmate account statement from prison officials, or pay the full $402 filing

19   fee for a civil action on or before February 16, 2021, this case will be subject to dismissal
20   without prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to
21
     acquire all three of the documents needed to file a fully complete application to proceed
22
     in forma pauperis or pays the $402 filing fee.
23
24          A dismissal without prejudice means Plaintiff does not give up the right to refile the

25
26
            1 Plaintiff must still submit the first three pages of the application to proceed in forma
27   pauperis on this Court’s approved form with his affidavit. If Plaintiff does not submit the first
     three pages of the application to proceed in forma pauperis with the affidavit, the Court will
28   dismiss the case without prejudice for Plaintiff to open a new case when he is able to acquire the
     required documents.

                                                   -2-
     Case 3:20-cv-00667-RFB-WGC Document 5 Filed 01/28/21 Page 3 of 4



1    case with the Court, under a new case number, when Plaintiff has all three documents
2    needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
3
     may choose not to file an application to proceed in forma pauperis and instead pay the
4
     full filing fee of $402 on or before February 16, 2021 to proceed with this case.
5
6           The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court

7    will not file the complaint unless and until Plaintiff timely files a fully complete application
8    to proceed in forma pauperis with all three documents or pays the full $402 filing fee.
9
     II.    CONCLUSION
10
            IT IS ORDERED that Plaintiff’s motion for extension of time (ECF No. 4) is granted.
11
12          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the

13   approved form application to proceed in forma pauperis by an inmate, as well as the
14   document entitled information and instructions for filing an in forma pauperis application.
15
            IT IS FURTHER ORDERED that on or before February 16, 2021, Plaintiff will
16
     either pay the full $402 filing fee for a civil action (which includes the $350 filing fee and
17
18   the $52 administrative fee) or file with the Court:

19          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
20          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
21
            signatures on page 3),
22
            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
23
24          official (i.e. page 4 of this Court’s approved form), and

25          (3) a copy of the inmate’s prison or jail trust fund account statement for the
26          previous six-month period.
27
            IT IS FURTHER ORDERED that if Plaintiff is not able to obtain his financial
28



                                                  -3-
     Case 3:20-cv-00667-RFB-WGC Document 5 Filed 01/28/21 Page 4 of 4



1    certificate and inmate account statement from the prison facility, Plaintiff shall file the first
2    three pages of the application to proceed in forma pauperis and submit an affidavit, signed
3
     under the penalty of perjury, detailing the efforts he took to acquire his financial certificate
4
     and inmate account statement from prison officials.
5
6           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete

7    application to proceed in forma pauperis with all three documents, or the first three pages
8    of the application to proceed in forma pauperis and an affidavit detailing the efforts he
9
     took to acquire his financial certificate and inmate account statement from prison officials,
10
     or pay the full $402 filing fee for a civil action on or before February 16, 2021, this case
11
12   will be subject to dismissal without prejudice for Plaintiff to refile the case with the Court,

13   under a new case number, when Plaintiff has all three documents needed to file a
14   complete application to proceed in forma pauperis or pays the full $402 filing fee.
15
            IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
16
     (ECF No.1-1), but the Court will not file the complaint unless and until Plaintiff timely files
17
18   a fully complete application to proceed in forma pauperis with all three documents or pays

19   the full $402 filing fee.
20
                   January 28, 2021
            DATED: ____________
21
                                                 _________________________________
22                                               UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28



                                                   -4-
